DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 08/27/2020.  An initialed copy is attached to this Office Action.

Double Patenting
Claims 1-6, 9, and 14 of this application is patentably indistinct from claims 3-6, 22, and 25 of Application No. 14/001,753. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claims 7-9, 11, and 13 and 14 of this application is patentably indistinct from claims 7, 13, 15 of Application No. 15/861,169. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

17/004741
14/001,753
1.  A method of visualizing a palisades of Vogt comprising: imaging the palisades of Vogt of a patient via a non-contact in-vivo or ex-vivo process resulting in an image of the palisades of Vogt; and monitoring the palisades of Vogt image on a display screen or projecting the palisades of Vogt image in real time to monitor the palisades of Vogt image during a medical procedure.
2. The method of claim 1, further comprising determining a health trend described by the image of the palisades of Vogt by comparing the image of the palisades of Vogt to another palisades of Vogt image, wherein the image of the palisades of Vogt and the another palisades of Vogt image are different images captured at different times, and wherein the health trend comprises one of the patient improving, the patient staying the same or the patient getting worse, the determining comprises at least one of: the monitoring the palisades of Vogt image on a display screen or the projecting the palisades of Vogt image in real time to monitor the palisades of Vogt image during a medical procedure.
5. The method of claim 1, wherein the imaging the palisades of Vogt via a non- contact in-vivo process comprises acquiring high-resolution images rapidly at a predetermined distance from the patient by directing long-wavelength laser light at a corneal limbus of the patient and measuring a delay caused by reflection of the long-wavelength laser light from the corneal limbus, wherein recognition of tissue boundaries depends on contrast between backscattered and/or reflected signal strength.
9. The system of claim 8, wherein the monitoring component further displays the palisades of Vogt image on a display screen or as a projection in real time to monitor the palisades of Vogt image during medical procedures.

3. A method of visualizing a palisades of Vogt comprising: imaging the palisades of Vogt of a patient via a non-contact in-vivo or ex-vivo process resulting in an image of the palisades of Vogt; wherein the imaging the palisades  of Vogt via a non-contact in-vivo process comprises acquiring high-resolution images rapidly at a predetermined distance from the patient by directing long wavelength laser light at a corneal limbus of the patient and measuring a delay caused by reflection of the long-wavelength laser light from the corneal lumbus, wherein recognition of tissue boundaries depends on contrast between backscattered and/or reflected signal strength, determining a health trend described by the image of the palisades of Vogt by comparing the image of the palisades of Vogt to another palisades of Vogt image, wherein the image of the palisades of Vogt and the another palisades of Vogt image are different images captured at different times, and wherein the health trend comprises one of the patient improving, the patient staying the same or the patient getting worse, the determining comprises at least one of: the monitoring the palisades of Vogt image on a display screen or the projecting the palisades of Vogt image in real time to monitor the palisades of Vogt image during a medical 
and monitoring the palisades of Vogt image on a display screen or projecting the palisades of Vogt image in real time to monitor the palisades of Vogt image during a medical procedure.
3. The method of claim 1, wherein the imaging the palisades of Vogt comprises acquiring an Optical Coherence Tomography (OCT) image volume set, analyzing the OCT image volume set using C-mode slicing to reconstruct an area of a corneal epithelial basement membrane of the patient and reconstructing a corneal limbal region of the patient from the OCT image volume set using 3D modeling to reveal a configuration of the palisades of Vogt.
22. The method of claim 1, wherein the imaging the palisades of Vogt comprises acquiring an Optical Coherence Tomography (OCT) image volume set, analyzing the OCT image volume set using C-mode slicing to reconstruct an area of a corneal epithelial basement membrane of the patient and reconstructing a corneal limbal region of the patient from the OCT image volume set using 3D modeling to reveal a configuration of the palisades of Vogt.
4. The method of claim 1, wherein the imaging the palisades of Vogt comprises acquiring an Optical Coherence Tomography (OCT) image volume set, and reconstructing an image using C-mode slicing including sectioning data virtually along multiple planes in the image volume set and in varying thicknesses relative to a direction of scan acquisition of the image volume set.
25. A method of visualizing a palisades of Vogt comprising: imaging the palisades of Vogt of a patient via a non-contact in-vivo or ex-vivo process resulting in an image of the palisades of Vogt, wherein the imaging the palisades of Vogt via the non-contact in-vivo or ex-vivo process comprises Optical Coherence Tomography, wherein the imaging the palisades of Vogt comprises acquiring an Optical Coherence Tomography (OCT) image volume set, and reconstructing an image using C-mode slicing including sectioning data virtually along multiple planes in the image volume set and in varying thicknesses relative to a direction of scan acquisition of the image volume set; determining a health trend described by the image of the palisades of Vogt by comparing the image of the palisades of Vogt to another palisades of Vogt image, wherein the image of the palisades of Vogt and the another palisades of Vogt image are different images captured at different times, and wherein the health trend comprises one of the patient improving, the patient staying the same or the patient getting worse, the determining comprises at least one of: the monitoring the palisades of Vogt image on a display screen or the projecting the palisades of Vogt image in real time to monitor the palisades of Vogt image during a medical 
and monitoring the palisades of Vogt image on a display screen; or projecting the palisades of Vogt image in real time to monitor the palisades of Vogt image during a medical procedure.
6. The method of claim 5, wherein the acquiring comprises scanning at speeds up to 400,000 axial scans per second, wherein the acquiring comprises using an Optical Coherence Tomography system, the method further comprising reconstructing the high-resolution images using C-mode slicing.
4. The method of claim 3, wherein the acquiring comprises scanning at speeds up to 400,000 axial scans per second.
5. The method of claim 4,  wherein the acquiring comprises using an Optical Coherence Tomography system.
6. The method of claim 5, the method further comprising reconstructing the high-resolution images using C-mode slicing.
14. The system of claim 7, wherein the imaging component is structured and configured for imaging the palisades of Vogt via a non-contact in-vivo process by acquiring high-resolution images rapidly at a predetermined distance from the patient by directing long- wavelength laser light at a corneal limbus of the patient and measuring a delay caused by reflection of the long-wavelength laser light from the corneal limbus, wherein recognition of tissue boundaries depends on contrast between backscattered and/or reflected signal strength.
3. A method of visualizing a palisades of Vogt comprising: imaging the palisades of Vogt of a patient via a non-contact in-vivo or ex-vivo process resulting in an image of the palisades of Vogt; wherein the imaging the palisades  of Vogt via a non-contact in-vivo process comprises acquiring high-resolution images rapidly at a predetermined distance from the patient by directing long wavelength laser light at a corneal limbus of the patient and measuring a delay caused by reflection of the long-wavelength laser light from the corneal lumbus, wherein recognition of tissue boundaries depends on contrast between backscattered and/or reflected signal strength, determining a health trend described by the image of the palisades of Vogt by comparing the image of the palisades of Vogt to another palisades of Vogt image, wherein the image of the palisades of Vogt and the another palisades of Vogt image are different images captured at different times, and wherein the health trend comprises one of the patient improving, the patient staying the same or the patient getting worse, the determining comprises at least one of: the monitoring the palisades of Vogt image on a display screen or the projecting the palisades of Vogt image in real time to monitor the palisades of Vogt image during a medical 
and monitoring the palisades of Vogt image on a display screen or projecting the palisades of Vogt image in real time to monitor the palisades of Vogt image during a medical procedure.




17/004,741
15/861,169
7. A-system for imaging palisades of Vogt comprising:  an imaging component to take non-contact images of the palisades of Vogt; an analysis component to analyze the images; and a data storage component to store the images in categories for further evaluation, wherein the images are reconstructed in C-mode slicing from the volume of images or in a 3D model via volume rendering.
7. A-method for imaging palisades of Vogt comprising: imaging the palisades of Vogt of a patient via a non-contact in-vivo or ex-vivo process, wherein the imaging the palisades of Vogt comprises acquiring an Optical Coherence Tomography (OCT) image volume set, analyzing the OCT image volume set using C-mode slicing to reconstruct an area of a corneal epithelial basement membrane of the patient and reconstructing a corneal limbal region of the patient from the OCT image volume set using 3D modeling to reveal a configuration of the palisades of Vogt; transferring the image to an analyzing component; identifying the structures represent in the image to evaluate their status; classifying the image in a category based on the evaluation of the image; and storing the image in the category in a data storage component for future evaluation or comparison.
8. The system of claim 7, wherein the analysis component includes:  an identification component to determine if the image is from a healthy or an unhealthy patient; a classification component to classify the images in one of a plurality of categories based on the identification determination of the images; and a monitoring component to monitor the health of the patient by comparing a new image with the images stored in the data storage component.
11. The method of claim 7, wherein identifying the structures represented in the image to evaluate their status comprises determining if a patient is healthy or unhealthy or to determine if tissue is suitable for donation or to determine if a patient s healthy enough sustain a transplant.
13. The method of claim 7, wherein classifying the image in a category based on the data in the image comprises manually identifying normal and abnormal characteristics and classifying the image in a specialized category for further evaluation.
9. The method of claim 7, wherein prior to storing the image in the category in a data storage component for future evaluation, the method comprising monitoring the image to determine a trend represented by the data within the image.


10. The system of claim 8, wherein the classification component further automatically classifies the images in one of the pluralities of categories by comparing a new image with stored images in the data storage component.
8. The system of claim 7, wherein the classification component further automatically classifies the images in one of the pluralities of categories by comparing a new image with stored images in the data storage component.
11. The system of claim 8, wherein the classification component further manually identifies normal and abnormal characteristics abnormalities and classifies the images in a specialized category for further evaluation.
13. The system of claim 8, wherein classifying the image in a category based on the data in the image comprises manually identifying normal and abnormal characteristics and classifying the image in a specialized category for further evaluation.
12. The system of claim 7, wherein the imaging component ts structured and configured for imaging the palisades of Vogt by acquiring an Optical Coherence Tomography (OCT) image volume set, analyzing the OCT image volume set using C-mode slicing to reconstruct an area of a corneal epithelial basement membrane of the patient and reconstructing a corneal limbal region of the patient from the OCT image volume set using 3D modeling to reveal a configuration of the palisades of Vogt.
7. A-method for imaging palisades of Vogt comprising: imaging the palisades of Vogt of a patient via a non-contact in-vivo or ex-vivo process, wherein the imaging the palisades of Vogt comprises acquiring an Optical Coherence Tomography (OCT) image volume set, analyzing the OCT image volume set using C-mode slicing to reconstruct an area of a corneal epithelial basement membrane of the patient and reconstructing a corneal limbal region of the patient from the OCT image volume set using 3D modeling to reveal a configuration of the palisades of Vogt; transferring the image to an analyzing component; identifying the structures represent in the image to evaluate their status; classifying the image in a category based on the evaluation of the image; and storing the image in the category in a data storage component for future evaluation or comparison.
13. | The system of claim 7, wherein the imaging component is structured and configured for imaging the palisades of Vogt by acquiring an Optical Coherence Tomography (OCT) image volume set, and reconstructing an image using C-mode slicing including sectioning data virtually along multiple planes in the image volume set and in varying thicknesses relative to a direction of scan acquisition of the image volume set.
15. A method of imaging palisades of Vogt commprising: imaging the palisades of Vogt via a non-contact in-vivo or ex-vivo process, wherein the imaging the palisades of Vogt comprises acquiring an Optical } Coherence Tomography (OCT) mage volume set, and reconstructing an image using C-mode slicing including sectioning data virtually along multiple planes in the image volume set and in varying thicknesses relative to a direction of scan acquisition of the mage volume set.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872